Citation Nr: 0005954	
Decision Date: 03/06/00    Archive Date: 03/14/00

DOCKET NO.  98-11 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1. Entitlement to restoration of a 20 percent disability 
rating for the veteran's 
service-connected lumbosacral strain, evaluated as 10 percent 
disabling from December 1997.

2. Entitlement to restoration of a 10 percent disability 
rating for the veteran's 
service-connected surgical scar due to diskectomy, evaluated 
as 0 percent disabling from December 1997.


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1986 to 
February 1993.  His DD Form 214 indicates a prior additional 
period of service, but this has not been verified.  

In September 1997 the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey, reduced the 
veteran's disability rating for his service connected 
lumbosacral strain from 20 percent to 10 percent disabling.  
At the same time, the RO reduced the veteran's disability 
rating for his service connected postoperative surgical scar 
from 10 percent to 0 percent disabling.  The veteran timely 
appealed both of these reductions to the Board of Veterans' 
Appeals (Board).   


REMAND

The veteran has now come before the Board requesting the 
restoration of his previously assigned disability ratings.  A 
review of the claims folder indicates that the veteran's 
disability ratings were reduced on the basis of a single 
rating examination in June 1997.  After review of this 
examination report, the Board questions the adequacy of the 
record forming the basis for the rating reduction, 
particularly with regard to the analysis that must be 
conducted pursuant to 38 C.F.R. § 3.344 (1999) prior to 
rating reduction.  It is also not apparent to the Board that 
these rating reduction criteria were given consideration by 
the RO prior to reduction. 

Additionally, in DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
United States Court of Appeals for Veteran's Claims (known as 
the United States Court of Veteran's appeals prior to March 
1, 1999) (hereinafter, "the Court") held that 38 C.F.R. 
§§ 4.40, 4.45 (1999) were not subsumed into the diagnostic 
codes under which a veteran's disabilities are rated.  
Therefore, the Board has to consider the "functional loss" 
of a musculoskeletal disability under 38 C.F.R. § 4.40 
(1999), separate from any consideration of the veteran's 
disability under the diagnostic codes.  DeLuca, 8 Vet. 
App. 202, 206 (1995).  Functional loss may occur as a result 
of weakness or pain on motion of the affected body part.  
38 C.F.R. § 4.40 (1999).  The factors involved in evaluating, 
and rating, disabilities of the joints include: weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint; or pain on movement.  38 C.F.R. § 4.45 (1999).  
These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 8 Vet. App. 202, 206-07 
(1995).

In the appeal before the Board, the veteran's back disability 
may be classified under limitation of motion.  Moreover, the 
veteran has indicated that he continued to experience back 
pain and numbness.  Therefore, based on the instructions 
given by the Court in DeLuca, the Board concludes that 
further evaluation is necessary.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1. The veteran should be scheduled for a 
VA examination to evaluate the veteran's 
service-connected lumbosacral strain and 
diskectomy scar.  Documentation of the 
veteran's notification of the scheduling 
of the examination should be associated 
with the claims file.

The examination should include a 
diagnostic evaluation of the degree of 
limitation and functional impairment 
resulting from the veteran's lumbosacral 
strain and diskectomy scar.  Any 
additional testing deemed appropriate 
should be conducted.  The claims folder 
and a copy of this REMAND must be made 
available to and be reviewed by the 
examiner prior to the examination.  The 
examiner's report should fully set forth 
all current complaints, pertinent 
clinical findings, and diagnoses, and 
should describe in detail the extent of 
any functional loss due to the veteran's 
back disability.  Consideration should be 
given to any loss due to reduced or 
excessive excursion, or due to decreased 
strength, speed, or endurance, as well as 
any functional loss due to absence of 
necessary structures, deformity, 
adhesion, or defective innervation.  In 
particular, the examiner should comment 
on any functional loss due to weakened 
movement, excess fatigability, 
incoordination, or pain on use, and 
should state whether any pain claimed by 
the appellant is supported by adequate 
pathology and is evidenced by his visible 
behavior.  The examiner's inquiry in this 
regard should not be limited to muscles 
or nerves, but should include all 
structures pertinent to movement of the 
affected joint.  It is important for the 
examiner's report to include a 
description of the above factors that 
pertain to functional loss that develops 
on use.  In addition, the examiner should 
be requested to provide an opinion 
regarding the degree of reduction in the 
veteran's ability to work, based solely 
on impairment due to the back disability.  
All disabling manifestations associated 
with the diskectomy scar should also be 
recorded in detail.  All opinions 
expressed should be supported by 
reference to pertinent evidence.  If the 
veteran fails to report for the VA 
examination, the RO should take into 
consideration the provisions of 38 C.F.R. 
§§ 3.158, 3.655.

2.  Upon completion of the above 
development, and after undertaking and 
completing any additional development 
deemed warranted by the record, the RO 
should readjudicate the veteran's claim 
for restoration of the ratings previously 
in effect for his service-connected 
lumbosacral strain and diskectomy scar, 
in light of any additional evidence 
obtained.  Such should include 
consideration of all the factors set 
forth in 38 C.F.R. §§ 4.40 and 4.45, as 
well as the provisions of 38 C.F.R. 
§ 3.344.  The RO must provide adequate 
reasons and bases for its decision, 
citing to all governing legal authority 
and precedent, and addressing all issues 
and concerns that were noted in this 
REMAND.

3.  If the veteran's rating is not 
restored to his satisfaction, he and his 
representative must be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to submit 
written or other argument in response 
thereto, before the case is returned to 
the Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


